                   Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 1 of 6 Page ID #:1

              John Edwards esq
         1    State Bar ttumbeil 70737
               17221 E. l Tth St., Ste #F
      2       Santa Ana, CA 92705
              'l'elephone:
      a                    17l4)- 6l 7-5868
      -)      Enrail Address: edwards.jonathan                 ahoo.com

      4       Attorney for Plaintiff,
              ADAM GTIADIRI
      5


      6

     7                                        UNITE STATES DISTRICT COURT
                                             CENTRA DISTRICT OF CALIITORNIA
     8

     I
 t0           I\DAM GHADIRI,                                           Case No.:

 t1                             Plaintiff,                             COMPLAINT FOR DAMAGES AND
             VS.                                                       INJUNCTIVI] RELIEF FOR VIOLATIONS
 t2                                                                    OF AMERIC,ANS \\/ITH DISABII,ITIES
             ROSA'S WFIOLESALE FLOWERS                                 AC.t; CALIFORNI, T UNRUFI CIVIL
 r3          business entity; BERTHA AVILA,                            RIGHTS ACT; GENERAI, NEGLI(}ENCT]
             individual; LUPOVICI PHILIP TR
t4           S LTJPOVICI REVOC LIVING TR,                ;+        ,



t5                              Defendants

t6                   Plaintiff ADAM GHADIRI (. PlaintifT') complains of defendants ROSA,S

17           WHOLESALE FLOWERS, BERTH                        AVILA, LUPOVICI PFIILIP TR             P and S   LUPOVICI
Iti          RIIVOC LIVING TR (all defendants                lleptively referenced herein as "Defendants") as follows.

19                                                              PARTINS

20                   1.         Plaintiff is a Californi resident with physical disabilities. He suffbrs from severe

21           arthritis in his knees and back. He         been diagnosed with spinal stenosis, myelopathy (nerve

22           damage) and plantar fasciitis. He has       ifficulty walking and      uses a can,3   for short distance
23           mobility and   a   wheelchair for long di       nce mobility. FIe suffers daily ,r'rith pain tihat requires

24           him to take pain medication. He has         California driver's license and drives for llusiness

25           activities and for his household            .   Plaintiff has a California handiicap parking placard that

26           is prominently displayed in his vehic

27                   2.         Defer-rdant ROSA'S W     OLESALE FLOWERS is a florver market and is located

28


                                COMPLAINT IIOR           AMAGES,{ND INJUI\IC'[IV]O RELIEI.'
                 Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 2 of 6 Page ID #:2


         I    at 885 S East St., Ste #B, Anaheim,           A 92805.
      2               3.       Plaintiff is informed nd believes and on that basis alleges
                                                                                           that clefbndants
      J       BERTI{A AVILA is the business li ense holders of ROSA'S WHOLESALE
                                                                                FLOWERS.
     4                4.       Plaintiff is informed         I   believes and on that basis alleges that defendant

     5        LTJPOVICI PHILIP TR p and S LU                 VICI REVOC LIVING TR are the owners of the
     6        premises, building, and/or the land                  at 885 S East St., Ste #B, r\naheim, CA 92905.

     7                5.       Plaintiff does not kno        the true names of all possible clefendants, their business

     8        capacities, their ownership connecti n to the property and the business,
                                                                                       or their relative
     9        responsibilities in causing the access violations herein complained of,
                                                                                      and plaintiff alleges a
 l0          joint venture and common enterprise by all defendants. Plaintiff is inf,ormed
                                                                                                       ancl believes that

 ll          each of the defendants is responsible in some capacity for the events and
                                                                                       damages alleged or is a

 t2          necessary party   for obtaining app           iate relief. Plaintiff shall seek leave to amend the

 r3l complaint to name and add other def<                          s when their identities are ascertainerj.

 t4

l5                   6.       This court has subject          tter jurisdiction over this action pursuanLt to 28 U.S.

l6           Code $ 1331 and g 13a3(a)(3) & (aX ) for violations of the Americans with Disabilities Act of'

t1           1990,42 U.S. Code g        l2l0l,   er seq.

18                   7.       Pursuant to pendantj         isdiction. an attendant and related cause oiiaction arising

l9           fi'om the same nucleus of transactio          is brought under California's Unruh Civil Rights Act

20           (Civil Code $g5l-52) which                    incorporates the Americans with Disabilities Act.

21                   8.       Venue is proper in thi court pursuant to 28 U.S. Code {i l39l(b) and is founded

22           on the fact that the real property whi         is tfre subject of this action is located in this district and

-J
             Plaintifls   causes   of action arose in       dis1rict.

24

25                  9.        Plaintiff went to ROS 'S WFIOLESALE FLOWERS inror about October 2019.

26           S/hen entering the parking lot, Plain          noticed there was no handicap parking, nro sign to

2l           indicate the location of reserved hand              parking and no van access. T'he condition of the

28


                              COMPLAINT T'OR               AMAGES,{ND INJUNIC'IIV E RF]t,IEF'
              Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 3 of 6 Page ID #:3


      I    parking lot, therefore, denied plain
                                                           , as a disabled person,   full and equal acce,ss to the
     2     business and caused him      difficulty             frustration in his attempts to consummate business there.
     1
     J                10,     Failing to provide ful and properly maintained access to the hanLdicap
                                                                                                     parking
     4     area amounts to a     violation of the              ive American with Disabilities Act Guidelines

     5     ("ADAAG"). The lack of        a ramp            ng into the building also violates the AD,AAG,

     6     Additionally, the lack of signage                   neglect and demonstrates De1'endants al:e not

     7     implementing any policy of upkeep               as   to give disabled persons practical access to the given

     8     premises and services equal to the                   enjoyed by non-disabled persons; this amounts to

     I     illegal discrimination against disab            persons who wish to patronize ROSA'S WHOLESALE

 l0       ITI.OWIIRS as a place of public                  modation.

ll                I   l.     Plaintiff personally     e               violations of applicable legal obligations and

12        standards that prevented him from               I and equal access to convenient. safe, ade,quate, and

l3        appropriate parking facilities. Plainti          would like to patronize this establishment again but

t4        cannot do so until the Defendants               ove these barriers or obstacles to proper aocess equal for

r5        everyone and correct all violations o law. Plaintiff seeks to have all barriers andl obstacles

16        related to disabled persons remedied, whichever may exist, regardless of whether he personally,

t7        encountered any of them. See Doran' .            7   -11,506 F'3d I I 9l (9th Cir 2007), hold:ing that once a

r8        handicapped      plaintiff encounters one        rrier to equal access at a given site, he can sue to have

l9        all other barriers relating to his disabi ity removed even if he did not personally r:ncounter those

20        bamiers on the given occasion. Addi                  lly, Plaintiff believes and alleges that Drefendants'

21        ftrilure to rernedy and remove the      s       ific barriers (difficulties) to access for   disarbled persons,

22        as mentioned in the Paragraphs a                is intentional because (a) these particular barriers are

23        obvious, and (b) Def'endants, jointly                severally, exercised full control and dorninion over the

24        conditions on the land and at the busi ess at this particular location. and therefore the lack of

25        and barriers to   full equal access for di           led persons was not mere "accidental orzersight", given

26        that had Defendants intended anv                 situation they had the means arrd ability      1.o   make the

27        land and business    lully compliant wi         the legal requirements mandated by the laws, as set forth

28


                            COMPLAINT FOR                 AMAGES,{ND INJUNCTIVE RELIEF
            Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 4 of 6 Page ID #:4


     I   in the causes of action below.

     2                                FI   CAUSE OF ACTION
     a
                  VIOLATION OF THE A ERICANS WITH DISABILII'ES ACT OF                                        I99O
     J                   (Against Alt De dants (42 U.S. Code g 12101, et seq.))

 4                12.        Plaintiff realleges         incorporates by reference the alliegations contained in all

 5       prior paragraphs of this complaint.

 6               13.         Defendants own,               , lease from, or lease to a place of public

 7       accommodation commonly known                    ROSA'S WHOLESALE FLO\ /ERS. Unrier the ADA" it

 8       is an act of discrirnination for any                 ) who owns, leases (or leases to), or r)perates a place
 9       of public accommodation to deny to isabled persons the full and equal enjoyment of the goods,

t0       services, facilities, privileges, advan              or accommodations of any place of public

1l       accommodation. 42 U.S. Code $             l2l     a). U.S. Code $ 12182(b) defines discrimination. inter

12       alia. as follows:

l3                       a.         A failure to m ke reasonable modifications in prolicies, practices.

14               or procedures, when such m              ifications are necessary to afforrl such goods,

l5               services, facilities.   privil          advantages, or accommodations to individluals with

t6               disabilities, unless the entity           demonstrate that making such modifica.tions

t7               would fundamentally alter t             nature of such goods, services, l:acilities, privileges,

t8               advantages. or accommodati              s.42 U.S. Code $ 12182(b)(2X.AXii).

t9                       b.         A failure to         ove architectural barriers, and communicration

20               barriers that are structural in     r        , in existing   facilities, ...where such removal is

21               readily achievable. See 42 U. . Code $ 12182(b)(2XAXiv). Berrriers can be

22               defined by reference to the A AAG, found at 28 Code Federal Regulations, Part

23               36, Appendix D.

24                       c.         A fbilure to         ign and construct facilities fbr first occupancy,   if
25               later than 30 months after Jul 26,1990, that are readily accessible to and usable

26               by individuals with disabiliti s, except where an entity can demonstrate rlhat it is

21               structurally impracticable to             t the requirements of such subsection irr

28


                         COMPLAINT FOR DAMAGES AND INJUNCTI\/E RELIIIF
                                                                  -4-
            Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 5 of 6 Page ID #:5



     I           accordance with standards                      forth or incorporated by reference in regulations

 2                issued under this subchapter. 42 U,S. Code $ 12183(a)(1).

 J                14.      Defendants are per                    or business entities that own, operate, or lease a place of

 4        public accommodation. As such, De 'endants are required to avoid discrimination and have

 5        specific duties to (1) ensure that all                   ruction, alteration, or modification is barier-free as to

 6        disabled persons and complies with                      currently operative ADAAG; and/or (2') remove all

 7        existing barriers to disabled persons                  ere such removal is readily achievable, and/or (3) to

 8        provide alternatives to barrier remo                  I for the benefit of the disabled persons so that they do

 9        enjoy equal access at places ofpubl:                  accommodation. Defendants have failed to meet these

l0        obligations. Consequently, Plaintiff                  entitled to court-ordered relief against the defendants, to

l1        make sure that within six months                     m the beginning of this action the defendants render their

12        public accommodation premises ful                     compliant with the ADr\.

l3                                                              ND CAUSE OF ACTION
                                                                .I'HE
                                VIOLATION                             UNRUI{ CIVIL RIGHTS ACT
14                                (Against All                  fendants (Cal Civil Code $ 5n-53))

t5                1   5.   Plaintiff realleges                  incorporates by reference the allegations'contained in all

t6        prior paragraphs of this complaint.

t7                16.      Because Defendants                  iolated Plaintifls rights under the ADA, they also violated

l8        the Unruh    Civil Rights Act and      are iable for damages.             Civil Code $ 51(0,   52(tr).


l9                17.      Because the violati                 Lof the Unruh   Civil Rights Act resulted in difficulty,

20        discomfort, and embarrassment for                      plaintifl the defendants are also responsible for statutory

21        damages, i.e,,   civil penalties'   See C             il Code $ 5l(0,   52(a).


22                                                             RD CAUSE OF ACTION
                                                               NERAL NIIGLIGENCE
/_   -)                                                        .gainst All Defendants)

24                I   8.   Plaintiff realleges        ar        incorporates by reference the allegations contained in all

25        prior paragraphs of this complaint.

26                 19,      Defendants owe a d ty of care to Plaintiff, arising uncler the ADA and Unruh

2l        Civil Rights Act, to Provide        safe,             venient, and accessible facilities. Their viLolations of this

28                                                         I




                            COMPLAINT FO                        DAMAGES AND INJUNCTIVE RELIEF
                                                                          -5-
                 Case 8:19-cv-02450 Document 1 Filed 12/18/19 Page 6 of 6 Page ID #:6


         I     duty, as alleged in the preceding pa :graphs
                                                             of this complaint, has caused inconvenience, injury,
      2        and damage to Plaintiff in the amou t of
                                                        at least minimal amounts of damages allowed
                                                                                                       by
      a
      J        applicable statutes, the exact amoun to be determined
                                                                     at the trial.

      4

      5                 WI'IERE FORE, Plaintiff p             that this court award damages and provide relief against

     6        all named Defendants, jointly and              rally, as follows:
     7                  L For mandatory injunctive          lief, compelling Defendants jointly,and severally to
     8        comply with the Americans with Di              ility Act and the California Unruh Civil Rights Act       by
     9        fully correcting all violations of the         uirements of these laws within six months of being

 l0           served with Summons and Complai:              in this action, and that said Defendants be required to

 ll           report to Plaintiff and to the Court o the actual status of the correction
                                                                                         of the de,fects charged in
 12          this Complaint on the next day after             six month period has expired.

 t3                    2. For damages under the              icans with Disability Act and/or the Unmh        Civil Rights
 t4          Act where applicable, which statutes             vide for actual damages and a statutory minimum of

 l5          $4,000. I1'the Plaintiff cannot reco           under both Unruh and ADA, simultaneoursly, an election

t6           will   be made prior to or at   trial, at an          iate stage in these legal proceedings.

t7                    3. For damages for general ne         igence. in the amount of at least rninimal amounts        of
r8           damages allowed by applicable stat               or alternatively $4,000, the exact amount to be

t9           determined at trial.

20                    4. For reasonable litigation ex             and costs of suit pursuant to 42 U.S, Code      g 12205,
21           Cal Civil Code g 52, and Cal Code o Civil Procedure $ 1021.5. Should Plaintiff eventually hire

22           an attorney 1o represent him in this ac ion,       Plaintifl'will   seek reasonable attorneys' fees pursuant

23           ro 42 U.S. Code $ 12205, Cal       Civil        e $ 52, and Cal Code of'Civil f,ror:edure    I 1021.5.
24                    5. For such other and further         ief as the court deems just and proper.

25

26           Dated:
                      /&l    z^ Zo /
                                     ?                                              John Edwards, esq.
27
                                                                                    Attorney for Plaintifl'
28


                              COMPLAINT FOR AMAGES AND INJUNCTIVE RELIEF
